Citation Nr: 0411880	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-17 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The Statement of the Case provided to the veteran indicates 
that she had active service from May 1979 to November 1984, 
and from September 1990 to March 1996.  The documentation 
currently before the Board is not sufficient to verify the 
veteran's periods of active service or the appointment of the 
representative listed on the title page of this remand.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in February 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part. 


REMAND

The veteran seeks additional VA vocational rehabilitation 
training.  The March 2003 Statement of the Case provided to 
her indicates that she has been found rehabilitated pursuant 
to 38 C.F.R. § 21.183(c)(3), for the reason that she 
completed the objectives of her original Individualized 
Written Rehabilitation Program and elected to continue 
training in another field.  However, the Statement of the 
Case does not address whether additional training may be 
warranted pursuant to the provisions of 38 C.F.R. § 21.284, 
the provisions pertaining to reentrance into a rehabilitation 
program after a finding that a veteran has been 
rehabilitated.  Moreover, a February 2003 letter from the 
Tennessee Department of Labor and Workforce Development 
states that the veteran is unemployable and needs additional 
training, and in a May 2003 VA Form 646 the veteran's 
representative contends that the counseling and 
rehabilitation services were provided without foreseeing the 
availability of employment in the veteran's chosen career 
field.  This evidence and argument appears intended to 
address criteria set forth at 38 C.F.R. §§ 21.284(a) and (c).  
 The Board finds that it may be prejudicial to the claimant 
to proceed with adjudication of this appeal on the current 
record, without first affording the veteran initial 
adjudication before the RO with respect to this aspect of her 
claim, to include notice of and the opportunity to present 
additional argument and evidence relevant to 38 C.F.R. 
§§ 21.284(a) and (c).  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Additionally, the claims file should be associated with the 
veteran's vocational rehabilitation records folder for 
purposes of adjudication of the veteran's of appeal,  so 
that, among other matters, the veteran's military service, 
authorization of her representative, and any claims or 
evidence pertaining to compensation benefits, may be reviewed 
in the context of her appeal for additional vocational 
rehabilitation training.

Further, the RO should ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VCAA includes an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   Specific notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to her claim for additional 
vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, 
United States Code.  The veteran should 
further be requested to submit all 
evidence in her possession that pertains 
to her claim.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

3.  The RO should readjudicate the issue 
of entitlement to additional vocational 
rehabilitation training under the 
provisions of Chapter 31, Title 38, 
United States Code, with consideration of 
all of the evidence added to the record 
since the Statement of the Case (SOC) 
issued in March 2003, and to include 
consideration of all potentially 
applicable provisions of 38 C.F.R. 
§§ 21.283 and 21.284, and any other 
regulatory or statutory provisions 
relevant to deciding her claim.

4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the March 2003 SOC, and 
to include notice of 38 C.F.R. §§ 21.283 
and 21.284, and any other regulatory or 
statutory provisions relevant to deciding 
her claim.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




